Citation Nr: 1000351	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to 
February 1991 and had unverified active service from January 
to April 1989, as well as additional service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota.

In June 2007, the Board remanded this matter to the RO via 
the AMC for due process considerations, to attempt 
verification of a claimed stressor, and to schedule the 
Veteran for a VA psychiatric examination based upon any 
verified stressors.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through May 2002, private treatment 
records, and stressor statements from the Veteran.  

The record indicates that the Veteran has been given a 
clinical diagnosis of PTSD, yet it is unclear if the 
diagnosis was based on a verified stressor.  In a January 
1993 treatment record from River Edge Behavioral Health 
Center, a diagnosis of PTSD is listed based on the Veteran's 
report of witnessing a friend hang himself, as well as an 
incident when the Veteran fell off a jeep and injured his 
back.  An April 2002 VA treatment record included an 
assessment of PTSD based upon the Veteran's report of a 
friend being killed in combat in the Philippines.  A January 
2003 treatment record assessed PTSD vs. atypical psychosis.  

The Veteran has not been given a confirmed clinical 
multiaxial diagnosis of PTSD resulting from a complete mental 
health evaluation and based upon a verified stressor.  
Rather, his most consistent psychiatric diagnoses include a 
psychosis, not otherwise specified, and alcohol abuse and 
dependence.  

The Board finds that the evidence cited above provides 
limited probative evidence toward this claim.

The Veteran served during the Persian Gulf War era but did 
not serve overseas.  The evidence, including the medals and 
commendations awarded to the veteran, does not demonstrate 
that the Veteran was engaged in combat with the enemy, 
providing limited evidence against such a finding.  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Due to the Veteran's lack of combat directly 
indicated in the service records, or any other objective 
record, his testimony alone is insufficient proof of a 
claimed in-service stressor.  38 C.F.R.  § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran claims to have 
PTSD, despite a lack of confirmed clinical diagnosis, due to 
an in-service stressor that has not been verified.  The 
Veteran has submitted statements containing information 
regarding incidents he allegedly participated in or witnessed 
in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding most of his claimed stressors with which they could 
be verified by VA.

The Veteran cited falling off a jeep and injuring his back in 
service.  His service treatment records (STRs) verify that he 
injured his lower back in 1991 by falling out of a jeep.  
Indeed, service connection has been established for residuals 
of a lumbar injury.  This potential "stressor" is 
confirmed.

The Veteran also cited witnessing the death of a friend, Mark 
Summerrow, at Fort Stewart, Georgia.  However, the Veteran's 
account of this claimed stressor is not consistent in his 
statements.  In a January 1993 treatment record, cited above, 
the Veteran stated that he witnessed his friend hanging 
himself.  In an April 2002 treatment record, the Veteran 
reported that his friend "Sommers" was killed in combat in 
the Philippines.  In a July 2002 statement, the Veteran again 
reported that his friend "hung himself", adding that the 
incident occurred during "the first part of 1990".  In a 
July 2007 statement, the Veteran reported that the incident 
occurred in the first part of 1991, not 1990.  During a 
September 2009 VA psychiatric examination, the Veteran 
reported that his friend "shot himself with a gun in the 
mouth".

The Board finds the Veteran to have questionable credibility, 
as the details of this claimed stressor differ in various 
statements.  Simply stated, the Board finds that the 
Veteran's many inconsistent statements regarding this alleged 
stressor provide some evidence against his claim as a whole, 
undermining his credibility regarding whether or not the 
Veteran actually has PTSD at this time, undermining his 
statements to the VA. 

Notwithstanding the above, to insure that the duty to assist 
had been fulfilled, pursuant to the Board's June 2007 remand, 
the RO attempted verification of this claimed stressor.  In 
July 2008, the JSRRC reported that it was unable to locate 
unit records for 1991, and research with the U.S. Army Safety 
Center did not aid in locating a Mark Summerrow who committed 
suicide in Georgia during the period of November 30, 1990 to 
August 31, 1991.  The JSRRC also reviewed available 
Department of Defense casualty information, which did not 
contain a soldier by that name or any derivative.  

The JSRRC stated that there may be a criminal investigation 
report filed on the cited incident and suggested that the RO 
contact the U.S. Army Crime Records Center to request 
documentation.  The RO did so in June 2009, and responses of 
"no records" came back in July 2009 and September 2009, 
providing more evidence against this claim.

The Board finds that this stressor has not been verified as 
described.

The Veteran cited other stressors as well, including an 
alleged grenade incident in September or October 1989 at Fort 
Stewart, after which he helped a medic provide care to three 
wounded soldiers.  The Veteran also cited pulling a soldier 
from a burning Humvee in Iran.

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any names, specific dates, or information with which the 
occurrence of the events can be verified.  In fact, his 
statements are found to be inconsistent with each other.  
More importantly, the Veteran's own service personnel records 
(SPRs) do not support his claims in regard to the times and 
locations of his military service, again undermining his 
credibility with the Board and providing evidence against 
this own claim.  Additionally, an April 2004 JSRRC memorandum 
found that the claimed grenade incident could not be 
confirmed.

The Veteran is making statements that either can not be 
confirmed, are inconsistent with other statements he has made 
to VA, or he has made statements that have been clearly 
refuted by research undertaken by the VA to confirm his 
stressor, providing highly probative evidence against his 
claims before the VA.  

The Veteran was afforded a VA psychiatric examination in 
September 2009 based upon any verified stressors, pursuant to 
the Board's June 2007 remand.   The examiner noted that the 
Veteran's reliability was questionable due to many 
discrepancies between what he reported to the examiner and 
the information found in the claims file.  The examiner noted 
that past diagnoses include psychosis not otherwise 
specified, alcohol abuse vs. dependence, and possible 
depressive disorder with psychotic features.  The examiner 
noted that in 2002 the Veteran was given a PTSD diagnosis, 
which was removed from his list of medical conditions, 
replaced on the list, and removed once again.  The examiner 
noted that the most recent treatment in June 2008 included an 
impression of anxiety not otherwise specified, rule out 
polysubstance abuse, and rule out alcohol abuse.

The VA examiner diagnosed psychosis not otherwise specified, 
history of alcohol abuse/dependence, and borderline 
intellectual finding on Axis II.  The examiner noted that the 
Veteran described a wide range of stressful experiences, 
however his reliability is questionable, as demonstrated by 
discrepancies between the Veteran's reports and his medical 
record.  The examiner noted that there is not enough evidence 
to support what the Veteran's is claiming, citing the 
Veteran's differing reports that he witnessed a friend 
"shooting himself with a gun in the mouth" as opposed to 
witnessing the same friend hanging himself.  The examiner 
also noted that no report was able to locate such an incident 
at Fort Stewart.

The examiner opined that the Veteran does not appear to be 
suffering from PTSD because there is not enough evidence that 
the traumatic events he reported happened in reality.  The 
examiner found it to be very complicated and challenging with 
the Veteran being psychotic and possibly depressed with 
antisocial personality features.  The examiner stated that 
the Veteran also possibly has a kind of thought disorder or 
visual hallucinations which might have aggravated his 
clinical symptomatology.  For these reasons, the examiner 
opined that the Veteran's diagnosis of PTSD in the past was 
not based on a verified stressor, and his clinical 
symptomatology is less likely than not to be related to his 
military experience (less than 50/50 percent probability).

The Board finds that this report is entitled to great 
probative weight, as it took into account the Veteran's 
entire history as well as a complete mental evaluation.

The PTSD claim is therefore denied on several grounds.  The 
Board finds that the Veteran does not have PTSD at this time; 
notwithstanding indications in the record of a finding of 
PTSD (the Board finds that the most probative medical 
evidence clearly reveals that the Veteran does not have 
PTSD).  Most importantly, even if the Veteran did have a 
valid diagnosis of PTSD, the Veteran does not have a valid 
diagnosis of PTSD based upon verified in-service stressors.  
In essence, even if the Board were to accept the inconsistent 
assessments of PTSD as a confirmed clinical diagnosis, the 
record does not confirm the Veteran's claimed stressors and 
the Board can think of no basis on which it could confirm 
such stressors.  A diagnosis of PTSD based on the single 
verified stressor of a back injury resulting from falling out 
of a jeep is not of record and the Board finds that the most 
probative evidence in the record clearly indicates that the 
Veteran does not have PTSD based on this stressor, or any 
other stressor in service. 

It is again important to note that even if the Board assumes 
a stressor or stressors in service occurred, the Board finds 
that the most probative medical evidence at this time leads 
to the conclusion that the Veteran does not have PTSD but 
instead suffers from psychosis.  

Additionally, although the Veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect direct combat with the enemy.  In 
sum, the Veteran has provided insufficient evidence for 
verification of the claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2002 and July 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records, the Veteran submitted 
private records, and the Veteran was afforded a VA 
examination in September 2009.

Based on the statements of the Veteran over time, the Board 
finds that no action the Board could undertake would provide 
a basis to grant this claim.  Additional development of this 
case will not provide a basis to grant PTSD in light of the 
evidence of record which provides overwhelming evidence 
against the claim, for numerous reasons.   

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


